Title: To George Washington from Moses Hazen, 9 September 1793
From: Hazen, Moses
To: Washington, George


          
            Dear Sir,
            New York September 9th 1793
          
          I am encouraged by politeness to address Your Excellency on the present occasion—As I
            cannot be heard by the Legislature of America by memorials I must seek some other
            method—The secretary of the Treasury may possibly be able to account for his conduct
            towards me, to his superiors.
          I am sorry to find that those words in Your Excellency’s speach at the oppening of the
            last Session works so great an evil to me and some Officers of my late Regiment, vizt
            “certain foreign Officers”—I do not find them to be approved of by any Act of the
            Senate, or Law of the Union. I have the honour to be, Dr
            Sir Your most obedt humble servant
          
            Moses Hazen
          
        